Citation Nr: 1613499	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-10 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right knee disability, to include as secondary to a left ankle disability.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.  


REPRESENTATION

Veteran is represented by:  Kenneth LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated November 2009 and April 2013 by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to service connection for an anxiety disorder has been raised in a July 2011 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left ankle disability, a right knee disability, and bilateral carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not timely appeal the November 2010 rating decision that denied service connection for a left ankle disability, and did not submit new and material evidence within one year after the rating decision was issued.

2.  Some of the new evidence received since the November 2010 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left ankle disability and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The November 2010 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a November 2010 rating decision, service connection was denied for a left ankle disability.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not submit a timely notice of disagreement or new and material evidence within one year of the rating decision.  As such, the November 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2010).

A final claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

At the time of the November 2010 rating decision, the substantive evidence of record consisted of the Veteran's service treatment records, private and VA treatment records, and a September 2009 VA examination report showing that the Veteran reported sustaining an injury to his left ankle during service, but denied any subsequent problems with his left ankle until June 2010.  The RO denied the Veteran's claim because the record did not show an in-service event or injury or a nexus between a current left ankle disability and service.  Since the November 2010 rating decision, the record includes the Veteran's testimony at a February 2015 Board hearing, during which he asserted that he experienced continuous left ankle weakness since service, which he treated with high top shoes and ankle braces. 

The Board finds that the evidence is new, as it has not been previously submitted to VA for consideration.  Additionally, as this evidence relates to a purported link between a current left ankle disability and service, the Board finds that this evidence is material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that for the purpose of establishing whether new and material evidence has been received, the credibility of the new evidence is to be presumed).  Because the Veteran has submitted both new and material evidence, the claim of entitlement to service connection for a left ankle disability is reopened.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left ankle disability is reopened, and to that extent only, the appeal is granted.


REMAND

During a February 2015 hearing before the Board, the Veteran testified that injured his left ankle playing basketball during service and stated that he was transported via ambulance to the hospital at Point Mugu Naval Air Station, now known as the Naval Base of Ventura County.  The Veteran also testified that he was placed on light duty after the in-service ankle injury.  A review of the Veteran's service treatment records reveals no complaints of or treatment for a left ankle injury.  However, clinical records, such as inpatient treatment records from a military facility, are retired to the National Personnel Records Center (NPRC) for storage.  See VA Adjudication Manual, M21-1, Part III, Subpart iii, 2.A.2.  As there is no indication that the RO separately requested clinical records from the NPRC, the Board finds that a remand is necessary in order to attempt to obtain any outstanding clinical records relating to the Veteran's treatment at the Point Mugu hospital in accordance with the procedures outlined in the VA Adjudication Manual.  Moreover, as the Veteran asserts that he received light duty after the in-service ankle injury, the AOJ must also obtain the Veteran's service personnel records.  See 38 C.F.R. 3.159(c)(2) (2015).  

Given the Veteran's testimony, the Board finds that a VA examination to address the nature and etiology of the Veteran's left ankle disability is warranted.  In addition, another examination of the right knee is also warranted.  

In September and October 2009 reports, a VA nurse practitioner, who examined the Veteran, opined that the right knee condition was less likely than not related to military service as the current disability of the knee was "most probably the result of the wear and tear expected on a person of this veteran's age group and weight," citing to the fact that the Veteran had degenerative disease in both knees.  The Veteran's attorney argues that this opinion fails to compare the level of arthritic changes between the left and right knee.  See August 19, 2015 Board Hearing Brief.  The VA examiner also opined that the right knee condition was less likely than not caused by the left ankle condition, again citing to wear and tear as the cause of the current knee disorder.  These opinions fail to address whether the left ankle disorder aggravated the right knee disorder or whether the "wear and tear" resulting in the right knee disorder occurred during service.  As such, the Board finds these opinions inadequate.  

During the February 2015 hearing before the Board, the Veteran testified that he began receiving treatment at the VA Medical Center (VAMC) in Miami, Florida in the late 1980's or early 1990's, at which time he reported symptoms of left ankle pain.  He further testified that shortly after he started receiving treatment from VA, his treatment provider observed him shaking his hands and advised him that he may have carpal tunnel syndrome.  A review of the record reveals no VA treatment records dated prior to August 2004.  Because such records are potentially relevant to the Veteran's service connection claims for a left ankle disability and bilateral carpal tunnel syndrome, the Board finds that a remand is necessary in order to obtain the Veteran's complete records of treatment from the Miami VAMC.  See 38 § C.F.R. 3.159(c)(2).

Additionally, the Veteran testified that he reinjured his right knee in 1983 or 1984.  Shortly thereafter, he was treated at Palmetto General Hospital, and x-rays of the right knee were performed.  As these records may be relevant to the Veteran's service connection claim for a right knee disability, the AOJ must also attempt to obtain the Veteran's private treatment records from Palmetto General Hospital.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is remanded for the following action:

1.  With the Veteran's assistance as necessary, the AOJ must attempt to obtain:

a.)  records of treatment at the Point Mugu Naval Air Station, now known as the Naval Base of Ventura County, to include both inpatient and outpatient treatment records;

b.)  complete service personnel records; 

c.)  all outstanding records of treatment at the Miami VAMC Healthcare System dated April 1981 through August 2004 and March 2015 to the present; and
 
d.)  private treatment records from Palmetto General Hospital.

All attempts to secure this evidence must be documented in the claims file.  If the AOJ is unable to secure any records, the AOJ must properly notify the Veteran.  See 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the nature and etiology of a left ankle disability.  The electronic claims file, including any records received pursuant to this Remand, must be reviewed by the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that any currently or previously diagnosed left ankle disability is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Thereafter, the Veteran must be afforded an appropriate examination to determine the nature and etiology of a right knee disability.  The electronic claims file, including any records received pursuant to this Remand, must be reviewed by the examiner.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the following: 
a.) whether it is at least as likely as not (50 percent or higher probability) that any currently or previously diagnosed right knee disability is related to the Veteran's active duty service;

b.) whether it is at least as likely as not that any currently or previously diagnosed right knee disability was caused by the Veteran's left ankle disability; 

c.) whether it is at least as likely as not that any currently or previously diagnosed right knee disability was aggravated by (permanently worsened) the Veteran's left ankle disability.

In answering the above, the examiner should address the significance, if any, of the in-service contusion to the right knee and right knee bursitis (both in February 1981), as well as the Veteran's testimony that he injured his knee in a fall in 1983 or 1984 and had not had significant symptoms related to the knee in the time since his 1981 separation from service.  Board Hearing Tr. at 18-20.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for a left ankle disability, a right knee disability, and bilateral carpal tunnel syndrome must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


